Citation Nr: 1632214	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  94-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and R.G.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983, and from January 1986 to May 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This appeal was certified to the Board by the RO in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  A current diagnosis of a personality disorder, with a superimposed mood disorder of unspecified depressive disorder, is shown by the evidence of record.  

2. Clear and unmistakable evidence demonstrates that the mood disorder existed at the time of both of the Veteran's entrances into active military service.

3. Clear and unmistakable evidence demonstrates that the Veteran's preexisting mood disorder was not permanently aggravated beyond its normal progression by active service.


CONCLUSION OF LAW

A personality disorder, with a superimposed mood disorder of unspecified depressive disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 4.127 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks service connection for a psychiatric disorder.  In a November 2012 decision, the Board denied entitlement to service connection for posttraumatic stress disorder (PTSD), but remanded entitlement to service connection for a psychiatric disorder, other than PTSD.  While a claim to reopen the issue of entitlement to service connection for PTSD has been certified to the Board, the Veteran is current awaiting a hearing before the Board in regards to that claim.  Therefore, service connection for a psychiatric disorder, other than PTSD, is the issue presently before the Board.  

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records are negative for any diagnoses of or treatment for any psychiatric disorder.  A June 1982 service entrance examination shows that the Veteran's psychiatric status was normal.  In a Report of Medical History, completed at that time, the Veteran denied depression or excessive worry and nervous trouble of any sort.  An August 1983 service personnel record notes that the Veteran was discharged, and that his discharge was "uncharacterized."  An October 1985 entrance examination reflects that the Veteran's psychiatric status was normal.  In an October 1985 report of medical history, the Veteran denied a history of trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  A February 1988 mental status examination notes that the Veteran was being considered for discharge under Chapter 13.  Mental status examination found his behavior was normal.  He was fully alert and fully oriented, with unremarkable mood and affect.  Thinking process was clear, thought content was normal, and memory was good.  The physician concluded that the Veteran was "psychiatrically cleared for any administrative action deemed appropriate. . . ."  In a Report of Medical History, the Veteran complained of depression or excessive worry.  He denied nervous trouble of any sort.  In the associated March 1988 separation examination, the Veteran's psychiatric status was normal.

Although the Veteran's service treatment records do not reflect that a psychiatric disability was noted at service entrance for either period of active duty service, the evidence in the claims file suggests a psychiatric disorder prior to active duty service.  This evidence includes private treatment records from October 1982 and September 1983, the findings of both VA and private treatment providers, and the Veteran's testimony and statements to that effect.

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner at 1096; Bagby at 227.  When there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  As discussed, the Veteran's service treatment records do not reflect that a psychiatric disability was noted at service entrance for either period of active duty service and he is presumed sound on entrance into military service.  

It, therefore, falls to the Board to rebut the presumption of soundness by clear and unmistakable evidence.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (explaining that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

A review of the record shows that a mood disorder, namely unspecified depressive disorder, clearly and unmistakably preexisted both periods of active duty service and was not aggravated by service.  Prior to the Veteran's first enlistment an October 1982 Mercy Medical Center treatment note shows a diagnosis of undersocialized unaggressive conduct disorder of adolescence and chemical substance abuse.  A September 1983 Mercy Medical Center psychological assessment, completed shortly after the Veteran's first enlistment period, notes "a history of psychiatric disturbances."  A Social Security Disability Determination Mental Status Examination and Assessment of Daily Functioning, completed in November 1993, assess "a history of physical, sexual, and emotional abuse that began during his infancy."  Other private treatment records, such as the July 2002 Psychiatric Progress Note of Dr. J. H., the August 2003 Northwest Counseling and Guidance Clinic Initial Assessment, and the March 2004 Psychology Progress Note and Discharge summary of Dr. B. G. N., indicate a psychiatric disorder predated service.  At his May 2006 hearing before the Board, the Veteran described having nightmares prior to service related to abuse during his childhood.  In other statements in 2005 and 2015, the Veteran has indicated he experienced a psychiatric disorder prior to service.   

In December 2012, the Veteran underwent a VA mental disorders examination and the examining physician provided an opinion in the examination report.  Following further clarification by the same examiner in July 2013, August 2014, March 2015, and December 2015 addenda, the examiner found, following examination of the Veteran and review of the claims file, a diagnosis of personality disorder, not otherwise specified (NOS), was warranted.  Congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation.  "Defects" are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).  Congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are, therefore, considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9 (2015); see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  Thus, service connection for a personality disorder is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Nevertheless, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  Consequently, the issue of service connection turns to the nature of any superimposed psychiatric disorder.

In this regards, the VA examiner determined the Veteran had a psychiatric disorder that is superimposed on his personality disorder.  It was noted that in 1982, prior to his first period of service, the Veteran was hospitalized at Mercy Hospital.  The discharge summary noted conduct disorder and substance abuse.  The examiner stated that a conduct disorder was not a diagnosis that was carried into adulthood and it was common for individuals with such a disorder to be identified in adulthood as having a personality disorder.  Additionally, the examiner considered the suicidal ideation and poor impulse control shown in the record at the time of the hospitalization was evidence of the presence of a mood disorder, namely unspecified depressive disorder.  The examiner further stated, "[b]ecause the Veteran has a personality disorder, he has a mood disorder; as long as he has a personality disorder, he will have a mood disorder.  His mood disorder has been with him since he has had the personality disorder (which is developmental in origin, by definition)."  

Therefore, despite the fact that the Veteran's service treatment records do not reflect that a psychiatric disability was noted at service entrance, for either period of active duty service, a review of private treatment records, VA treatment records, and the Veteran's own statements indicates the Veteran had a psychiatric disorder prior to service.  Importantly, a 1982 record shows a diagnosis of undersocialized unaggressive conduct disorder of adolescence with the Veteran displaying suicidal ideation and impaired impulse control at that time.  Following an examination of the Veteran and a review of the claims file, a VA examiner determined, in retrospect, this evidence shows the existence of a personality disorder, with a superimposed mood disorder.  The mood disorder was determined to have existed as long as the personality disorder had, which by definition preexisted service.  This is clear and unmistakable evidence that a mood disorder preexisted service.

The VA examiner found no evidence the Veteran's mood disorder was permanently aggravated during service.  The examiner further stated "[m]ental health disorders are often cyclical in symptom presentation, so there commonly are variations in symptoms over time.  No such evidence for exacerbation exists in the records; in other words, there is no evidence to suggest that the course of his personality disorder and/or substance use disorder and/or mood disorder altered the normal cyclical course in this case."  

As psychiatric disorders display some symptom variation over time, the Board finds the VA examiner's medical determination that the evidence of record does not indicate that service altered the normal cyclical course of the mood disorder to be highly probative.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the disability at issue.  38 C.F.R. § 3.306(b).  A review of the other evidence of record, including medical findings, does not suggest the VA examiner's findings are incorrect.  Thus, the record establishes by clear and unmistakable evidence that the superimposed mood disorder was not aggravated by service as any variation of symptoms during service was the normal progression of the disorder.  As such, the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran's superimposed mood disorder was both preexisting and not aggravated by service.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292   (1991); Verdon v. Brown, 8 Vet. App. 529, 536- 7 (1996).  

Additionally, in regards to other psychiatric diagnoses of record the VA examiner found he could not provide a diagnosis, beyond personality disorder with a superimposed mood disorder of unspecified depressive disorder without resorting to mere speculation.  The examiner reported that the Veteran has shown "an extremely consistent pattern of over-endorsing psychopathology within the context of" VA examination with a similar pattern being borne out by other medical records.  

As examples, the examiner described multiple concerns such as, at VA, the Veteran had taken the Minnesota Multiphasic Personality Inventory (MMPI)-2 five times between 1993 and 2012, with the four most resent returning results that are "not valid due to explicit over-endorsement of negative symptomatology."  In the December 2012 VA examination, the examiner noted that the Veteran showed little, if any, distress, but on the MMPI-2 just hours early, the examiner had endorsed problems inpatient psychiatric patients did not endorse.  Also, the medical record indicates the Veteran had told other medical professional he experienced behavioral, psychiatric, and chemical dependency problems prior to service, however, when the examiner confronted him with this he suggested the medical professionals who made such notations were mistaken or heard the Veteran incorrectly.  Similarly, a review of the private treatment notes with Dr. B. indicates the Veteran selectively disclosed information, making no mention of early traumas.  

It was the VA examiner's conclusion that the inconsistent reporting and over endorsement of symptoms were the result of the Veteran's singular focus on establishing service connection.  He further noted that this type of thinking is consistent with a personality disorder.  It is for this reason, the examiner stated that a psychiatric disorder, other than the personality disorder with superimposed mood disorder, warrants a diagnosis and was etiologically related to service without resorting to mere speculation.  

While VA has a duty to assist a veteran by providing a medical opinion in certain situations, the duty does not extend to requiring a VA physician render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Here, it is clear from the examiner's remarks that the inability to reach a conclusion as to diagnosis or etiology, beyond that offered in regards to personality disorder with a superimposed mood disorder, is the result of the presence of inconsistent reporting and over-endorsement of symptoms.  The examiner went on to note that reliable information and testing results from the Veteran could resolve this issue but, based on the record, it was highly unlikely to be obtained by further examination.  The VA examiner opinion made clear that the entire record had been reviewed in detail before coming to this conclusion.

Similarly, the Board itself finds the Veteran's reporting of symptomatology to lack credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  In May 2003, a VA progress note indicates the Veteran "lied" about a referral from a doctor in an attempt to obtain treatment for PTSD.  In May 2004, the Veteran contacted a physician on a VA PTSD treatment team asking how he could get in the program.  The physician ultimately concluded the Veteran "[m]ost likely wants to be on our team as he perceives it as leading to service connection, not for any clinically meaningful reasons."  As part of treatment in June 2004, a VA psychologist informed the Veteran of his diagnosis of personality disorder and that he would be treated for such, the Veteran responded that he could not get service-connected for a personality disorder.  The psychologist went on to note the Veteran was obsessional in his pursuit of service connection for PTSD, to the point he had maintained two sets of mental health providers in hopes the he could convince one to diagnose PTSD.  The same psychologist, in July 2004, asked the Veteran why he would not participate in treatment of his personality disorder, he responded that it would not help his claim.  In a March 2005 VA treatment note the Veteran was informed that the goal of treatment was to help him develop effective interaction skills so that he could obtain gainful employment.  The Veteran informed the treatment provider the he did not need to work because VA should pay him and that he had obtained a lawyer and would get full compensation and never have to work again.  A November 2005 Psychiatric Progress Note from the Polk County Human Service Department notes the Veteran indicated the treatment provider was an inferior doctor for not immediately agreeing with him that PTSD was his primary problem.  A November 2013 note, also from Polk County, indicates the Veteran was possibly embellishing symptomatology.  

The December 2012 VA examiner's finding that the Veteran inconsistently reported and over endorsed symptoms, combined with the interactions with other medical professionals, paints a picture of a Veteran who is willing to say whatever he perceives as necessary to obtain service connection for a psychiatric condition.  For this reasons the Board finds the Veteran's descriptions of symptomatology to not be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence); see also Caluza, 7 Vet. App. at 511).  

Therefore, in this case, there is special concern that the Veteran credibility be considered and discussed when providing diagnoses and opinions on etiology.  In light of this, the Board affords the diagnosis and etiological opinion contained in the December 2012 examination report and subsequent addenda high probative value.  This examiner's findings were based on an examination of the Veteran and a thorough review of the entire record allowing the examiner to have the best possible understanding of the Veteran's issues with inconsistency and over endorsement.  As such, the examiner was able to provide a through discussion of these issues in providing his diagnosis and opinion.  The other diagnoses and etiologically opinions of record have little probative value as they are not show to be based on such a thorough review of the entire record and do not include a detailed discussion of the Veteran's issue with inconsistency and over endorsement.   

Also, while the Board acknowledges the Veteran's statements that he has a psychiatric disorder, other than a personality disorder, that is related to active duty, an opinion of this nature on diagnosis and etiology requires specialized medical knowledge or expertise.  The evidence does not show that the Veteran is capable of rendering a medical opinion on these issues.  Although lay persons are nonetheless competent to provide opinions on certain medical issues, as to this specific issue, what psychiatric diagnosis is warranted and its relationship to service, it is beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (finding that lay persons not competent to diagnose cancer).

Finally, the December 2012 VA examiner's opinion suggests the Veteran also has or had a substance abuse disorder.  However, a substance abuse disorder cannot be service connected as a direct result of service, and while it may be on a secondary basis, service connection for a psychiatric disorder that may have caused or aggravated the substance abuse is not in effect.  Therefore, service connection for any substance abuse disorder is not warranted.  See 38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. § 3.301(a) (2015) (service connection may not be granted for alcohol abuse on the basis of service incurrence or aggravation); see also Allen v. Principi, 237 F.3d 1368   (Fed. Cir. 2001) (determining that alcohol abuse may be service connected if the alcohol abuse disability was acquired as secondary to, or as a symptom of, a service-connected disability).   

In summation, the probative evidence of record shows that a current diagnosis of a personality disorder, with a mood disorder of unspecified depressive disorder, superimposed upon the personality disorder.  However, the mood disorder preexisted service and was not aggravated beyond its normal progression by service.  Therefore, service connection is not warranted for a mood disorder of unspecified depressive disorder.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a personality disorder with a superimposed mood disorder of unspecified depressive disorder, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


